                 Case 15-39525             Doc 42   Filed 04/04/19 Entered 04/04/19 09:35:07        Desc Main
                                                     Document     Page 1 of 16




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Kathryn Jean Brown                              §     Case No. 15-39525
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Cindy M. Johnson, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 18,347.14                           Assets Exempt: 23,360.43
              (Without deducting any secured claims)

              Total Distributions to Claimants: 7,880.19            Claims Discharged
                                                                    Without Payment: 231,460.20

              Total Expenses of Administration: 2,119.81


                      3) Total gross receipts of $ 10,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 10,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-39525             Doc 42    Filed 04/04/19 Entered 04/04/19 09:35:07            Desc Main
                                                  Document     Page 2 of 16




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 180,198.00              $ 0.00                 $ 0.00                 $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            2,119.81               2,119.81                2,119.81

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                     NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              57,074.00          21,441.39              21,441.39                7,880.19

TOTAL DISBURSEMENTS                               $ 237,272.00        $ 23,561.20            $ 23,561.20           $ 10,000.00


                  4) This case was originally filed under chapter 7 on 11/19/2015 . The case was pending
          for 40 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/17/2019                        By:/s/Cindy M. Johnson, Trustee
                                                                              Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-39525             Doc 42      Filed 04/04/19 Entered 04/04/19 09:35:07                     Desc Main
                                                      Document     Page 3 of 16




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                          $ AMOUNT
                                                                          TRAN. CODE1                                       RECEIVED

    211 Wollmington Dr, Oswego IL 60543                                      1110-000                                           10,000.00

TOTAL GROSS RECEIPTS                                                                                                           $ 10,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                            UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                         $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                      CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                   CODE     (from Form 6D)

              Quicken Loans 1050
              Woodward Ave Detroit, MI
              48226                                               163,625.00                   NA                    NA                0.00


              Us Bank Attn: Bankruptcy
              Dept. P.O. Box 5229
              Cincinnati, OH 45201                                  16,573.00                  NA                    NA                0.00

TOTAL SECURED CLAIMS                                            $ 180,198.00                 $ 0.00                $ 0.00            $ 0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 15-39525             Doc 42         Filed 04/04/19 Entered 04/04/19 09:35:07        Desc Main
                                                        Document     Page 4 of 16




            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS            CLAIMS             CLAIMS
                PAYEE                      TRAN.                                                                  CLAIMS PAID
                                                           SCHEDULED          ASSERTED           ALLOWED
                                           CODE

Cindy M. Johnson                           2100-000                    NA            1,750.00        1,750.00           1,750.00


Cindy M. Johnson                           2200-000                    NA               95.34           95.34             95.34


BOK Financial                              2600-000                    NA               24.47           24.47             24.47


Kim Wirtz                                  3711-000                    NA              250.00          250.00            250.00

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA           $ 2,119.81       $ 2,119.81        $ 2,119.81
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS            CLAIMS             CLAIMS
                PAYEE                      TRAN.                                                                  CLAIMS PAID
                                                           SCHEDULED          ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS            CLAIMS
                                                 UNIFORM
                                                             SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                              (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                  6E)             Claim)

NA           NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                               $ NA               $ NA             $ NA            $ NA
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-39525             Doc 42      Filed 04/04/19 Entered 04/04/19 09:35:07       Desc Main
                                                    Document     Page 5 of 16




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Amex Correspondence Po
            Box 981540 El Paso, TX
            79998                                                   0.00                 NA             NA            0.00


            Bank of America Po Box
            982236 El Paso, TX 79998                                0.00                 NA             NA            0.00


            Cap1/mnrds 90 Christiana
            Road New Castle, DE 19720                               0.00                 NA             NA            0.00


            Chase Card Services Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                         15,555.00                 NA             NA            0.00


            Chase Card Services Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                              0.00                 NA             NA            0.00


            Chase Card Services Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                              0.00                 NA             NA            0.00


            Chase Card Services Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                         10,700.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 15-39525             Doc 42      Filed 04/04/19 Entered 04/04/19 09:35:07       Desc Main
                                                    Document     Page 6 of 16




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Childrens Place/Citicorp
            Credit Services Attn: Citicorp
            Credit Services Po Box 20507
            Kansas City, MO 64195                                   0.00                 NA             NA            0.00


            Citibank Citicorp Credt
            Srvs/Centralized Bankrupt Po
            Box 790040 Saint Louis, MO
            63179                                                   0.00                 NA             NA            0.00


            Comenity Bank/vctrssec                                  0.00                 NA             NA            0.00


            Comenity Bank/Victorias
            Secret Po Box 182125
            Columbus, OH 43218                                      0.00                 NA             NA            0.00


            Credit First/CFNA Bk13
            Credit Operations Po Box
            818011 Cleveland, OH 44181                              0.00                 NA             NA            0.00


            Discover Financial Attn:
            Bankruptcy Po Box 3025 New
            Albany, OH 43054                                        0.00                 NA             NA            0.00


            Dsnb Macys Macys
            Bankruptcy Department Po
            Box 8053 Mason, OH 45040                              676.00                 NA             NA            0.00


            Edward Hospital PO Box
            4207 Carol Stream, IL 60197-
            4207                                                    0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 15-39525             Doc 42      Filed 04/04/19 Entered 04/04/19 09:35:07       Desc Main
                                                    Document     Page 7 of 16




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            First National Bank Attn:
            FNN Legal Dept 1620 Dodge
            St Mailstop Code 3290
            Omaha, NE 68191                                         0.00                 NA             NA            0.00


            First National Bank Attn:
            FNN Legal Dept 1620 Dodge
            St Mailstop Code 3290
            Omaha, NE 68191                                     1,980.00                 NA             NA            0.00


            Ford Credit National
            Bankrupcy Service Center Po
            Box 62180 Colorado Springs,
            CO 80962                                              282.00                 NA             NA            0.00


            Ford Credit National
            Bankrupcy Service Center Po
            Box 62180 Colorado Springs,
            CO 80962                                                0.00                 NA             NA            0.00


            Harris N.a. Bmo Harris Bank -
            Bankruptcy Dept.-Brk-1 770
            N Water Street Milwaukee,
            WI 53202                                                0.00                 NA             NA            0.00


            Hsbc/carsn Attention: HSBC
            Retail Services Po Box 5264
            Carol Stream, IL 60197                                  0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 15-39525             Doc 42      Filed 04/04/19 Entered 04/04/19 09:35:07       Desc Main
                                                    Document     Page 8 of 16




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Hsbc/comp Attention: HSBC
            Retail Services Po Box 5264
            Carol Stream, IL 60197                                  0.00                 NA             NA            0.00


            Hsbc/menards Attention:
            Bankruptcy Department Po
            Box 5264 Carol Stream, IL
            60197                                               1,083.00                 NA             NA            0.00


            Kohls/Capital One Po Box
            3120 Milwaukee, WI 53201                                0.00                 NA             NA            0.00


            Merchants Cr 223 W. Jackson
            Blvd. Suite 400 Chicago, IL
            60606                                                 420.00                 NA             NA            0.00


            Merchants Cr 223 W. Jackson
            Blvd. Suite 400 Chicago, IL
            60606                                                   0.00                 NA             NA            0.00


            Merchants Cr 223 W. Jackson
            Blvd. Suite 400 Chicago, IL
            60606                                                   0.00                 NA             NA            0.00


            National City Mortgage/PNC
            Mtg Attn: Bankruptcy
            Department 3232 Newmark
            Dr. Miamisburg, OH 45342                                0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 15-39525             Doc 42      Filed 04/04/19 Entered 04/04/19 09:35:07       Desc Main
                                                    Document     Page 9 of 16




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Nationwide Credit & Coll
            Attn Collections/Bankruptcy
            815 Commerce Dr Ste 270
            Oak Brook, IL 60523                                   251.00                 NA             NA            0.00


            Pnc Mortgage 3232 Nemark
            Dr Miamisburg, OH 45342                                 0.00                 NA             NA            0.00


            Pnc Mortgage 3232 Nemark
            Dr Miamisburg, OH 45342                                 0.00                 NA             NA            0.00


            Springleaf Financial Services
            Attention: Bankruptcy
            Department Po Box 3251
            Evansville, IN 47731                                    0.00                 NA             NA            0.00


            Syncb/ashley Homestore Attn:
            Bankrupty Po Box 103104
            Roswell, GA 30076                                       0.00                 NA             NA            0.00


            Synchrony Bank/ JC Penneys
            Attn: Bankrupty Po Box
            103104 Roswell, GA 30076                                0.00                 NA             NA            0.00


            Synchrony Bank/Amazon
            Attn: Bankruptcy Po Box
            103104 Roswell, GA 30076                                0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
             Case 15-39525             Doc 42       Filed 04/04/19 Entered 04/04/19 09:35:07       Desc Main
                                                     Document     Page 10 of 16




                                                             CLAIMS            CLAIMS
                                                 UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)             Claim)

            Synchrony Bank/American
            Eagle Attn: Bankruptcy Po
            Box 103104 Roswell, GA
            30076                                                4,712.00                 NA             NA            0.00


            Synchrony Bank/Lord &
            Taylor Attn: Bankruptcy Po
            Box 103104 Roswell, GA
            30076                                                    0.00                 NA             NA            0.00


            Synchrony Bank/Old Navy
            Attn: Bankruptcy Po Box
            103104 Roswell, GA 30076                             2,042.00                 NA             NA            0.00


            Synchrony Bank/Old Navy
            Attn: Bankruptcy Po Box
            103104 Roswell, GA 30076                                 0.00                 NA             NA            0.00


            Synchrony Bank/Select
            Comfort Attn: Bankruptcy Po
            Box 103104 Roswell, GA
            30076                                                    0.00                 NA             NA            0.00


            Synchrony Bank/TJX Attn:
            Bankruptcy Po Box 103104
            Roswell, GA 30076                                        0.00                 NA             NA            0.00


            Target C/O Financial & Retail
            Services Mailstop BT PO Box
            9475 Minneapolis, MN 55440                               0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
             Case 15-39525             Doc 42        Filed 04/04/19 Entered 04/04/19 09:35:07          Desc Main
                                                      Document     Page 11 of 16




                                                              CLAIMS             CLAIMS
                                                 UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)              Claim)

            Von Maur Attn: Credit Dept
            6565 Brady St. Davenport, IA
            52806                                                      0.00                 NA              NA              0.00


            Wellsfargo 800 Walnut St Des
            Moines, IA 50309                                           0.00                 NA              NA              0.00


6           Capital One, N.A.                    7100-000           908.00               908.31         908.31           333.82


7           Citibank, N.A.                       7100-000        10,525.00           10,587.51       10,587.51         3,891.14


2           Discover Bank                        7100-000          4,824.00            5,087.30        5,087.30        1,869.70


5           First National Bank Of Omaha 7100-000                       NA             1,705.58        1,705.58          626.84


            Pyod, Llc Its Successors And
3           Assigns As Assignee                  7100-000          1,832.00            1,832.62        1,832.62          673.53


            Pyod, Llc Its Successors And
4           Assigns As Assignee                  7100-000           797.00               797.04         797.04           292.93


            Quantum3 Group Llc As
1           Agent For                            7100-000           487.00               523.03         523.03           192.23

TOTAL GENERAL UNSECURED                                         $ 57,074.00        $ 21,441.39      $ 21,441.39       $ 7,880.19
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                        Page:       1
                                           Case 15-39525            Doc 42     Filed 04/04/19 Entered 04/04/19 09:35:07                                      Desc Main
                                                                                           FORM 1
                                                                                Document
                                                                       INDIVIDUAL            PageRECORD
                                                                                  ESTATE PROPERTY 12 of 16
                                                                                                         AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                            Exhibit 8
Case No:              15-39525                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Kathryn Jean Brown                                                                                          Date Filed (f) or Converted (c):   11/19/2015 (f)
                                                                                                                                  341(a) Meeting Date:               12/14/2015
For Period Ending:    02/17/2019                                                                                                  Claims Bar Date:                   05/23/2016


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 211 Wollmington Dr, Oswego IL 60543                                                 200,000.00                   20,999.57                                                10,000.00                          FA
  2. Checking, savings or other financial accounts, certificates                             903.00                        0.00                                                       0.00                        FA
  3. Checking, savings or other financial accounts, certificates                              61.57                        0.00                                                       0.00                        FA
  4. Checking, savings or other financial accounts, certificates                             874.14                     252.84                                                        0.00                        FA
  5. Household goods and furnishings, including audio, video, and                            500.00                     500.00                                                        0.00                        FA
  6. Wearing apparel.                                                                        400.00                     400.00                                                        0.00                        FA
  7. Furs and jewelry                                                                        250.00                        0.00                                                       0.00                        FA
  8. Interests in insurance policies                                                           0.00                        0.00                                                       0.00                        FA
  9. Interests in IRA, ERISA, Keogh or other pension or profit sh                          3,272.10                        0.00                                                       0.00                        FA
 10. Interests in IRA, ERISA, Keogh or other pension or profit sh                            385.33                        0.33                                                       0.00                        FA
 11. Automobiles, trucks, trailers, and other vehicles and access                         17,276.00                   16,573.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                          N/A                                                        0.00                    Unknown


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $223,922.14                  $38,725.74                                               $10,000.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Trustee obtained order 3/23/18 (doc. 34) approving a $10,000 buy back agreement with debtor for e uity in home. Bank accounts investigated (no estate value). Trustee final
  report approved all Disbursements made all checks cleared TDR to be filed




      UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                            Page:    2
                                       Case 15-39525               Doc 42         Filed 04/04/19 Entered 04/04/19 09:35:07      Desc Main
RE PROP #             1   --   property                                            Document     Page 13 of 16
RE PROP #             2   --   Chase Checking account
                                                                                                                                             Exhibit 8
RE PROP #             3   --   Chase Savings account
RE PROP #             4   --   Chase Savings accounts held for children (total of 4 savings)
RE PROP #             5   --   Household goods. Insufficient value to administer
RE PROP #             6   --   Misc family clothing. Insufficidnt value to administer
RE PROP #             7   --   Misc jewelry
RE PROP #             8   --   Voya Life Insurance Policy -no cash value
RE PROP #             9   --   Paycheck 401k
RE PROP #            10   --   Charles Schwab IRA 1738-5321
RE PROP #            11   --   2014 Chrysler Town and Country

Initial Projected Date of Final Report (TFR): 03/28/2018             Current Projected Date of Final Report (TFR): 09/25/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                    Page:           1
                                         Case 15-39525                Doc 42 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 09:35:07                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-39525                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit 9
      Case Name: Kathryn Jean Brown                                                                                           Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX0880
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8870                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/17/2019                                                                                Separate Bond (if applicable):


       1                2                             3                                               4                                                       5                  6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   07/23/18             1         Kathryn J. Brown                          Buy out interest in the estate                           1110-000                $10,000.00                               $10,000.00
                                  211 Wollmington Dr
                                  Oswego, IL 60543-8447
   07/27/18            101        Kim Wirtz                                 Real Estate Broker                                       3711-000                                        $250.00            $9,750.00
                                  17011 Cheyenne Court                      Per Court Order dated March
                                  Lockport, IL 60441                        23, 2018
   07/31/18                       BOK Financial                             Bank Service Fee under 11                                2600-000                                         $10.00            $9,740.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/31/18                       BOK Financial                             Bank Service Fee under 11                                2600-000                                         $14.47            $9,725.53
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/19/18            102        Cindy M. Johnson                          Final distribution creditor                              2100-000                                     $1,750.00             $7,975.53
                                  140 S. Dearborn St., Suite 1510           account # debtor SS#<debtor
                                  Chicago, Illinois 60603                   ssn masked> representing a
                                                                            payment of 100.00 % per court
                                                                            order.
   11/19/18            103        Cindy M. Johnson                          Final distribution creditor                              2200-000                                         $95.34            $7,880.19
                                  140 S. Dearborn St., Suite 1510           account # debtor SS#<debtor
                                  Chicago, Illinois 60603                   ssn masked> representing a
                                                                            payment of 100.00 % per court
                                                                            order.
   11/19/18            104        Quantum3 Group Llc As Agent For           Final distribution to claim 1                            7100-000                                        $192.23            $7,687.96
                                  Comenity Bank                             creditor account # debtor
                                  Po Box 788                                SS#<debtor ssn masked>
                                  Kirkland, Wa 98083-0788                   representing a payment of
                                                                            36.75 % per court order.
   11/19/18            105        Discover Bank                             Final distribution to claim 2                            7100-000                                     $1,869.70             $5,818.26
                                  Discover Products Inc                     creditor account # debtor
                                  Po Box 3025                               SS#<debtor ssn masked>
                                  New Albany, Oh 43054-3025                 representing a payment of
                                                                            36.75 % per court order.
   11/19/18            106        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 3                            7100-000                                        $673.53            $5,144.73
                                  Assignee                                  creditor account # debtor
                                  Of Citibank, N.A.                         SS#<debtor ssn masked>
                                  Resurgent Capital Services                representing a payment of
                                  Po Box 19008                              36.75 % per court order.
                                  Greenville, Sc 29602



                                                                                    Page Subtotals:                                                          $10,000.00           $4,855.27
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                    Page:           2
                                         Case 15-39525                Doc 42 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 09:35:07                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-39525                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit 9
      Case Name: Kathryn Jean Brown                                                                                          Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX0880
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX8870                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/17/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   11/19/18            107        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 4                           7100-000                                         $292.93            $4,851.80
                                  Assignee                                  creditor account # debtor
                                  Of Citibank, N.A.                         SS#<debtor ssn masked>
                                  Resurgent Capital Services                representing a payment of
                                  Po Box 19008                              36.75 % per court order.
                                  Greenville, Sc 29602
   11/19/18            108        First National Bank Of Omaha              Final distribution to claim 5                           7100-000                                         $626.84            $4,224.96
                                  1620 Dodge Street, Stop Code 3105         creditor account # debtor
                                  Omaha, Ne 68197                           SS#<debtor ssn masked>
                                                                            representing a payment of
                                                                            36.75 % per court order.
   11/19/18            109        Capital One, N.A.                         Final distribution to claim 6                           7100-000                                         $333.82            $3,891.14
                                  C O Becket And Lee Llp                    creditor account # debtor
                                  Po Box 3001                               SS#<debtor ssn masked>
                                  Malvern, Pa 19355-0701                    representing a payment of
                                                                            36.75 % per court order.
   11/19/18            110        Citibank, N.A.                            Final distribution to claim 7                           7100-000                                      $3,891.14                 $0.00
                                  C/O Quantum3 Group Llc                    creditor account # debtor
                                  Po Box 280                                SS#<debtor ssn masked>
                                  Kirkland, Wa 98083-0280                   representing a payment of
                                                                            36.75 % per court order.


                                                                                                              COLUMN TOTALS                                 $10,000.00           $10,000.00
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                              Subtotal                                      $10,000.00           $10,000.00
                                                                                                                    Less: Payments to Debtors                     $0.00                $0.00
                                                                                                              Net                                           $10,000.00           $10,000.00




                                                                                    Page Subtotals:                                                               $0.00           $5,144.73
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                           Page:     3
                                 Case 15-39525    Doc 42          Filed 04/04/19 Entered 04/04/19 09:35:07         Desc Main
                                                                   Document     Page 16 of 16
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0880 - Checking                                        $10,000.00               $10,000.00                $0.00
                                                                                                         $10,000.00               $10,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $10,000.00
                                            Total Gross Receipts:                     $10,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 16)
